DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 3-22-2022.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jenwatanavet 2014/0071004


Regarding claim 1, Jenwatanavet discloses a hearing instrument (the portable Bluetooth wireless communication device, see para [1, 97]) comprising: 
a wireless communication unit (Fig 20, RF circuit 132/ wireless communication unit Bluetooth) for wireless communication;  
a battery (Fig 20, a battery 102, see para [110]) configured to supply power for the hearing instrument; 
a power management circuit; and  a filter circuit (the RF choke 106 and the capacitor 146 together in Fig 20 reads on the claimed filter circuit)  coupled to the battery and the power management circuit (the DC circuit 134 in Fig 20 reads on the claimed power management circuit); 
wherein the wireless communication unit (Fig 20, RF circuit 132/wireless communication unit Bluetooth) is coupled with the battery, 
the battery being configured for electromagnetic field emission and electromagnetic field reception, wherein an electromagnetic field emitted or received by the battery has a wavelength (Para [105] last sentence stated that the battery is also used as an antenna.  Also, para [48] line 13 stated that the antenna can transmit and receive radio frequency.  Also all radio frequency signals must have a certain wavelength).
Regarding claim 2, Jenwatanavet discloses the hearing instrument of claim 1, wherein the battery (Fig 20, the battery 102, [110]) is configured to operate as a battery antenna (Para [105] last sentence stated that the battery is also used as an antenna), 
wherein the power management circuit (the DC circuit 134 in Fig 20 reads on the claimed power management circuit) is coupled to a first battery terminal and a second battery terminal via respective conductive elements (Fig 20 the battery 102 and filter circuit 106 are connected to each other over line 116 and over ground, line 116 and ground being regarded as the claimed coupling element), and 
wherein one of the conductive elements is coupled to a feed (116) for the battery (102) antenna.
Regarding claim 3, Jenwatanavet discloses the hearing instrument of claim 1, wherein the battery (Fig 20, the battery 102) is configured to operate as a battery antenna (para [105] last sentence stated that the battery is also used as an antenna).
Regarding claim 4, Jenwatanavet disclose the hearing instrument of claim 1, wherein the filter circuit (the RF choke 106 and the capacitor 146 together in Fig 20 reads on the claimed filter circuit) is configured to prevent the power management circuit (the DC circuit 134 in Fig 20 reads on the claimed power management circuit) from receiving battery power from the battery (102) at frequencies above a threshold (para [3] discloses antenna coupled to a matching circuit and to a radio frequency choke, whereby direct current DC is supplied to a battery circuit and a radio frequency RF, para [41] discloses filter circuit/RF choke 106 prevents RF energy from entering the DC battery circuit 134; para [38, 40] discloses the antenna matching circuit 108 can be constructed using any combination of capacitive and/or inductive components to form a circuit that ensures that the antenna formed by the positive contact 112 and secondary radiator 115 radiates and receives RF energy at the desired radio frequency or frequencies).

Regarding claim 5, Jenwatanavet discloses the hearing instrument of claim 1, wherein the filter circuit (the RF choke 106 and the capacitor 146 together in Fig 20 reads on the claimed filter circuit) is configured to allow battery power from the battery (102) to be delivered to the power management circuit (the DC circuit 134 in Fig 20 reads on the claimed power management circuit) at frequencies below a threshold (para [3] discloses antenna coupled to a matching circuit and to a radio frequency choke, whereby direct current DC is supplied to a battery circuit and a radio frequency RF, para [38, 40] discloses the antenna matching circuit 108 can be constructed using any combination of capacitive and/or inductive components to form a circuit that ensures that the antenna formed by the positive contact 112 and secondary radiator 115 radiates and receives RF energy at the desired radio frequency or frequencies).

Regarding claim 6, Jenwatanavet discloses the hearing instrument of claim 1, wherein the battery is configured to operate as an antenna at a frequency controlled by the filter circuit (para [3] discloses antenna coupled to a matching circuit and to a radio frequency choke, whereby direct current DC is supplied to a battery circuit and a radio frequency RF, para [38, 40] discloses the antenna matching circuit 108 can be constructed using any combination of capacitive and/or inductive components to form a circuit that ensures that the antenna formed by the positive contact 112 and secondary radiator 115 radiates and receives RF energy at the desired radio frequency or frequencies).

Regarding claim 7, Jenwatanavet does not disclose the hearing instrument according to claim 1, wherein the filter circuit is configured to de-couple the battery and the power management circuit at frequencies above 3 MHz.
However, Jenwatanavet discloses a capacitor 146 inherently performs decoupling function on the high radio frequency, the prior art discloses the capacitor with high value will let high frequency go through (see para [110]). Another word, high capacitor with high capacitance value will perform decoupling feature at low frequency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the right capacitance for capacitor 146 to perform the decoupling or coupling features.

Regarding claim 8, Jenwatanavet discloses the hearing instrument according to claim 1, wherein the filter circuit is configured to connect the battery to the power management circuit at frequencies below 300 kHz (para [38, 40] discloses the antenna matching circuit 108 can be constructed using any combination of capacitive and/or inductive components to form a circuit that ensures that the antenna formed by the positive contact 112 and secondary radiator 115 radiates and receives RF energy at the desired radio frequency or frequencies).
Regarding claim 9, Jenwatanavet discloses the hearing instrument according to claim 1, wherein the battery is configured to supply power to the power management circuit at frequencies below 300 kHz (para [38, 40] discloses the antenna matching circuit 108 can be constructed using any combination of capacitive and/or inductive components to form a circuit that ensures that the antenna formed by the positive contact 112 and secondary radiator 115 radiates and receives RF energy at the desired radio frequency or frequencies).
Regarding claim 10, Jenwatanavet does not disclose the hearing instrument according to claim 1, wherein the filter circuit is configured to control a coupling between the battery and a ground potential at frequencies above 3 MHz.
However, Jenwatanavet discloses a capacitor 146 inherently performs decoupling function on the high radio frequency, the prior art discloses the capacitor with high value will let high frequency go through (see para [110]). Another word, high capacitor with high capacitance value will perform decoupling feature at low frequency.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to select the right capacitance for capacitor 146 to perform the decoupling or coupling features.

Regarding claim 11, Jenwatanavet discloses the hearing instrument according to claim 1, further comprising tuning component(s) configured to determine an impedance of the filter circuit (Fig 20, the tuning components read on the antenna matching assembly 144.  The antenna matching assembly is configured to optimize the RF impedance of the filter circuit in order to tune it to battery with respect to the RF wavelength, see para [40]).
Regarding claim 12, Jenwatanavet discloses the hearing instrument according to claim 1, further comprising tuning component(s) configured to tune an impedance of the filter circuit with respect to the wavelength (Fig 20, the tuning components read on the antenna matching assembly 144.  The antenna matching assembly is configured to optimize the RF impedance of the filter circuit in order to tune it to battery with respect to the RF wavelength, see para [40]).
Regarding claim 13, Jenwatanavet discloses the hearing instrument according to claim 11, wherein the tuning component(s) comprises an inductor (para [38-41] discloses inductor), a capacitor (Fig 20, 104, see para [40].  The antenna matching unit comprises capacitor (C) and/or inductive element (L), where an example value for the capacitive element 112 is 1.8 pF and an example value for capacitive element 124 is 0.5 pF.  The antenna matching assembly is inductor of 100nH as discloses in para [41] implies an impedance of more than 1.5 KΩ above an operating frequency of 2400 MHz), a capacitor,  a transmission line (Fig 20, para [110] discloses the capacitor 2002, which acts also as part of the RF filter decoupling the battery from the DC circuit, has a value of 10 pF or higher), or any combination thereof.
Regarding claim 14, Jenwatanavet discloses the hearing instrument according to claim 13, wherein the transmission line comprises a quarter wavelength transmission line (para [1] discloses ideally, for optimum performance, the size of antenna should be close to quarter of wavelength of the resonant frequency of the received and transmitted signals in order to ensure sufficient radiated and received performance of the antenna).
Regarding claim 15, Jenwatanavet discloses the hearing instrument according to claim 11, wherein the tuning component(s) has an inductive reactance that is between ½  nH and 50 nH (an inductor of 100 nH as discloses in para [41] implied an impedance of more than 1.5 KΩ above an operating frequency of  24MHz)
Regarding claim 16, Jenwatanavet discloses the hearing instrument according to claim 11, wherein the tuning component(s) has a capacitive reactance that is between 0.1pF and 100pF (Fig 20 para [110] discloses the capacitor 2002, which acts also as part of RF filter decoupling the battery from the DC circuit, has a value of 10 pF or higher).
Regarding claim 17, Jenwatanavet discloses the hearing instrument according to claim 11, wherein the tuning component(s) has an RF impedance magnitude that is at least 100 Ohm (for RF frequency below 300KHz, the impedance of the RF choke is below 0.2 KΩ.  For frequency above 2400MHz, as shown in Fig 19B, the impedance of such an inductive element above 1.5 KΩ, i.e. a high RF impedance low RF impedance; thus discloses the RF impedance magnitude range between 0.2 KΩ to 1.5 KΩ.  Para [41] discloses the capacitor bypassing noise to ground controls via its impedance Zc =1/(2πfC) and para [33] discloses a battery antenna having a secondary radiator can also be implemented in a communication device operating on any ratio frequency).
Regarding claim 18, Jenwatanavet discloses the hearing instrument according to claim 1, further comprising a coupling element interconnecting the battery (Fig 20, battery 102) with the filter circuit via first and second battery terminals, the coupling element comprising first and second battery contacts configured to contact positive and negative poles of the battery to the first and second battery terminals, respectively (Fig 20 battery 102 and filter circuit 106 are connected to each other over line 116 and over ground, line 116 and ground being regarded as the claimed coupling element).
Regarding claim 19, Jenwatanavet discloses the hearing instrument according to claim 1, wherein the battery (Fig 20, battery 102) is configured to be fed by the wireless communication unit (RF circuit 132/Bluetooth), and has a feeding point (116) at a coupling element interconnecting the battery (102) with the filter circuit (Filter circuit/RF choke 106).
Regarding claim 20, Jenwatanavet discloses the hearing instrument according to claim 1, further comprising one or more parasitic antenna elements, wherein at least one of the one or more parasitic antenna elements has a free end (115, 215, 715d, 815c, 1225b, see para [31, 36]).
Regarding claim 21, Jenwatanavet discloses the hearing instrument according to claim 20, wherein a distance between at least a part of the one or more parasitic antenna elements and the battery is below 1/40 of the wavelength (Figs 3, 19A-D, assuming a working frequency of 2500 MHz, the corresponding RF wavelength is around 120mm, 1/40 thereof amount to around 3mm.  A distance of below 3mm as claimed; Fig 4 shows that the parasitic antenna element 415 is connected the battery 401.  Also in Fig 20, 112, 115, 132, 120; Fig 4, 412, 415, see para [47,49].  The feed reads on the RF circuit 132.  The antenna comprising the radiator elements 115/415 and the battery antenna, namely radiator element 415 is arranged adjacent the battery 402 as seen in Fig 4.  The distance between the radiator element 415 and the battery antenna 412 is below 1/40 of the wavelength at the place where the radiator element is directly connected to the battery 402).
Regarding claim 22, Jenwatanavet discloses the hearing instrument according to claim 21, wherein the at least a part of the one or more parasitic antenna elements is a free end of the one or more parasitic antenna elements (115, 215, 415, 715d, 815c, 1225b, see para [36]).
Regarding claim 23, Jenwatanavet discloses the hearing instrument according to claim 21, wherein the at least a part of the one or more parasitic antenna elements is a center part of the one or more parasitic antenna elements (115, 215, 415, 715d, 815c, 1225b, see para [36]).
Regarding claim 24, Jenwatanavet discloses the hearing instrument according to claim 20, wherein at least one of the one or more parasitic antenna elements is a floating parasitic antenna element (115, 215, 415, 715d, 815c, 1225b, one end of the parasitic antenna element which is not connected to a ground, see para [36]).
Regarding claim 25, Jenwatanavet discloses the hearing instrument according to claim 20, further comprising tuning component(s) configured to improve a coupling between the battery and the one or more parasitic antenna elements at a certain frequency (see para [36, 48, 88, 90]).
Regarding claim 26, Jenwatanavet discloses the hearing instrument according to claim 1, further comprising a parasitic antenna element (115, 215, 415, 715d, 815c, 1225b, see para [36]), wherein at least a part of the parasitic antenna element forms at least a part of a loop around the battery (any of Figs 12e and 13A-D in combination with Fig 20).
Regarding claim 27, Jenwatanavet discloses a method of operating a hearing instrument (the hearing instrument reads on the portable Bluetooth wireless communication device, see para [1, 97-98]);
the hearing instrument comprising a wireless communication unit for wireless communication (Fig 20, RF circuit 132/wireless communication unit, Bluetooth)
 a battery (Fig 20, a battery 102, para [110]) configured to supply power for the hearing instrument, 
a power management circuit, and a filter circuit (the RF choke 106 and the capacitor 146 together in Fig 20 reads on the claimed filter circuit) coupled to the battery and the power management circuit (the DC circuit 134 in Fig 20 reads on the claimed power management circuit);
the method comprising feeding the battery from the wireless communication unit, and using the battery for electromagnetic field emission and electromagnetic field reception (para [105], last sentence stated that the battery is also used as an antenna.  Also, para [48], line 13 stated that the antenna can transmit and receive radio frequency.  Also all radio frequency signals must have a certain wavelength).


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

6.	Claims 1-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No 11,284,204B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this case encompass the scope of the U.S. Patent No 11,284,204B2 with obvious wording variations.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JULIE X DANG/Examiner, Art Unit 2653                                                                                                                                                                                                        



/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653